Citation Nr: 1747601	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1992 to November 1995.  He subsequently served in the Oklahoma Army National Guard from December 1995 to November 2000, including a period of Active Duty for Training (ACDUTRA) from July 13, to July 22, 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left ankle disability and granted service connection for bilateral hearing loss, assigning a 0 percent rating effective September 24, 2012.

These matters were previously before the Board in July 2015 and remanded for additional development.


FINDINGS OF FACT

1. It is reasonably shown by the record that the Veteran's left ankle disability had its onset during service.

2. Throughout the appeal period, the Veteran has had no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear, and has not demonstrated an exceptional pattern of hearing loss during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The evidence of record does not meet the criteria for a compensable rating for bilateral hearing loss at any point in the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, appropriate notice was sent via letter in January 2013.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Where the Veteran has identified and authorized VA to obtain outside non-VA treatment records, VA has made the required attempts to obtain those records.

The Veteran has also been provided with VA examinations to assess his ankle disability in July 2016 and his hearing loss disabilities in March 2013 and August 2016.  The Board finds that these examinations were adequate because they were based on a review of the Veteran's claims file, an in-person examination of the Veteran, including a history elicited from the Veteran in which he explained the effects of his conditions on his work and life, and the reports of these examinations describe the Veteran's conditions in appropriate detail to permit the Board to render a decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, with regard to the two hearing loss examinations, the Board notes that the examiners recorded both objective test results and the Veteran's report of the effect of his hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Neither the Veteran nor his representative has raised any issues with the adequacy of the examinations in this case.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection For A Left Ankle Disability

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence establishes that the Veteran has a current left ankle disability.  VA treatment records since August 2014 document that the Veteran has complained of and sought treatment for left ankle pain and instability.  X-rays of his left ankle conducted in September 2014 revealed no abnormalities, but an MRI from February 2015 documents: a small stage II osteochondral lesion involving portion of the lateral talar dome; a tiny partial-thickness undersurface tear involving a portion of deep deltoid ligament; peroneal tendinopathy, including tenosynovitis peroneus longus and peroneus brevis tendinosis, as well as a longitudinal partial thickness split tear involving the peroneus brewis; probable chronic tear involving the anterior talofibular ligament.  Similarly, the July 2016 VA examiner diagnosed the Veteran's left ankle as having a condition, a chronic lateral collateral ligament sprain.

The record establishes that the Veteran's left ankle was injured during a period of ACDUTRA in the summer of 1996.  In statements submitted to the Board, the Veteran and his fellow guardsman consistently recount that the Veteran twisted his ankle several times while participating in his annual training that summer and was unable to continue with the two weeks of annual training at that time.

Consequently, entitlement to service connection turns on the third criteria, a connection between the Veteran's current disability and his ankle injury while on ACDUTRA.  38 C.F.R. § 3.303; Hickson, 12 Vet. App. 247.  The Veteran's various statements throughout his appeal all assert that he has suffered from repeated episodes of twisting his left ankle, weakness in his left ankle, and ankle pain that has resulted in his need to wear an ankle brace.  The Veteran relates these subsequent episodes to his injury while on ACDUTRA, because these episodes began after his injury on ACDUTRA.  In a statement received in April 2016, the Veteran's wife recounted that she met him in the late summer or early fall of 1996 and noted that the Veteran occasionally limped and had repeatedly twisted his left ankle throughout the course of the time that she had known the Veteran.  The record does not disclose that the Veteran or his wife are medical professionals.  However, lay people are competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).

The record does not contain any medical records indicating symptoms or treatment for a left ankle disability between 1996 and 2000 when the Veteran elected to discontinue his service in the guard.  In a statement received in February 2015, the Veteran explained that he elected not to continue with his guard service because the physical activity required by his military occupational specialty was too much for his ankle after his injury.

The record also does not contain any medical or other records documenting a symptoms or treatment for the Veteran's left ankle condition between 2000 and 2012 when he applied for benefits.  The first record of treatment for an ankle condition in the record is an August 2014 VA treatment record in which the Veteran reports a long history of twisting his ankle dating back to his time in the service and pain that had onset more recently, approximately 2 months prior to the visit.  VA medical records since that visit document the Veteran's treatment and the diagnosis of tendon and ligament conditions via MRI in February 2015.  However, none of these records contains a medical opinion that links the Veteran's left ankle condition to his injury while on ACDUTRA.

The VA examiner in July 2016 documented the physical condition of the Veteran's ankle and diagnosed a chronic lateral collateral ligament sprain.  However, the examiner indicated that it was less likely than not (less than 50 percent probability) that the Veteran's current ankle condition was caused by his ankle injury while on ACDUTRA because his service treatment records contained no record of the original injury, and there was a substantial gap of 14 years between when the Veteran left service and when he first sought treatment and nearly an 18 year gap between when the Veteran first sought treatment and his original injury.

Resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record demonstrates that the Veteran's left ankle condition had its onset during his period of ACDUTRA in the summer of 1996.  The Board makes this finding because the Veteran has consistently recounted how his initial injury occurred and the recurrent symptoms he experienced in the wake of this injury both in his statements to the Board and to medical professionals from whom he was seeking treatment.  While the Veteran is not competent to provide a medical opinion as to whether his symptoms are the result of a distant injury,  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007), here, the critical determination is not whether the Veteran is competent to make such an opinion, but whether the Veteran's statements that he has continuously suffered from the same injury that he sustained in 1996 are credible.  In this case, the Board finds that the Veteran's statements regarding his initial injury and subsequent symptoms that he has experienced ever since that injury are credible.  The Board finds that they are credible because of the consistency of those statements and because the Veteran's account of both his initial injury and subsequent symptoms are corroborated by others in his life, including his wife and his fellow guardsman.

The Board acknowledges that the VA examiner reached a different conclusion.  However, the examiner's rationale as to why it was not at least as likely as not that the Veteran's current left ankle condition was caused by the Veteran's 1996 injury was simply that the Veteran's service treatment records contained no record of the original injury and because the Veteran had chosen not to seek treatment for this condition for an extended period of time.  The Board has considered this as a factor in assessing the credibility of the Veteran's report of his injury and subsequent symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).  However, the Board finds the lack of corroborating evidence of medical treatment for this condition is outweighed by the consistent description of the Veteran's injury and continuing symptoms experienced by the Veteran provided by both the Veteran and the people in his life.  In particular, with regards to the lack of records documenting the in-service injury, the Veteran has provided credible statements to the effect that because he was injured during exercises, it was treated by a medic in the field and was thus not recorded in any service treatment records.  Consequently, the Board finds that the Veteran's left ankle condition was incurred in while on ACDUTRA in 1996 and that the criteria for service connection are therefore established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

III. Increased Rating For Bilateral Hearing Loss

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service-connected for bilateral hearing loss.  However, because of the level of his hearing ability, as measured by pure tone audiometric testing and Maryland CNC speech recognition scores, the Veteran's hearing loss has been rated non-compensable (0 percent).  The Veteran seeks a compensable rating.

Disability ratings for hearing impairment are governed by 38 C.F.R. § 4.85.  Generally, and under the circumstances presented by this case, hearing impairment is rated using two different types of hearing tests.  Id.  First, a veteran's pure tone audiometric thresholds in each ear are measured in decibels across 4 frequencies (1000, 2000, 3000, and 4000 Hertz) and the average of those scores (rounded to the nearest whole number) is calculated.  Id.  Second, a veteran's speech discrimination ability (rendered as a percentage) is determined using the Maryland CNC test.  Id.  Once the average pure tone thresholds and speech discrimination scores are determined for each ear, the values of each ear individually are combined using Table VI to assign a Roman numeral I-XI.  Id.  Once each ear is assigned a Roman numeral, the Roman numerals assigned are combined using Table VII to determine a veteran's disability rating.  Id.  Using this rating criteria, it is possible for veterans to be service-connected for their hearing loss disabilities and to be rated 0 percent disabled.  Id.  Indeed, there are at least 13 results in Table VII that warrant just such a non-compensable rating.  Id.

The evidence of record regarding the Veteran's impaired hearing during the appeal period includes statements submitted by the Veteran, his wife, and his co-workers.  These statements all describe the Veteran's hearing loss as effects of the Veteran's hearing loss on his life.  They reflect that the Veteran has more difficulty hearing conversations with multiple participants, more difficulty hearing high pitched noises or voices (e.g. women or children), and that he turns up the volume on sound making devices like televisions or phones.  Because of the way the Veteran's hearing loss affects him, which he describes as significant, the Veteran believes that it should be subject to compensation.

The medical evidence consists of two VA examinations conducted during the appeal period.  The first examination, in March 2013, had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
20
LEFT
15
25
20
35
35

The Veteran's right ear had an average pure tone audiometric threshold of 19 db.  The Veteran's left ear had an average pure tone audiometric threshold of 29 db.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The examiner also recorded the Veteran's report as to the functional impact of his hearing loss, which the Veteran described as "difficulty hearing and understanding conversation."

Plotting the values derived from the March 2013 examination for the right ear in Table VI provides a Roman numeral I for the Veteran's right ear.  Plotting the values derived from the March 2013 examination for the left ear in Table VI also provides a Roman numeral I.  In Table VII, a Roman numeral I for each ear corresponds to a 0 percent (non-compensable) disability rating.

The second examination, in August 2016, had the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
20
20
25
35
The average pure tone audiometric threshold in the Veteran's right ear was 23 db.  The average pure tone audiometric threshold in the Veteran's left ear was 25 db.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner recorded the Veteran's description of the functional impact of his hearing loss: "'There are times when I don't really understand what people are saying', not hearing every word, difficulty in groups, and difficulty with women's/children's voices."

Plotting the values derived from the August 2016 examination for the right ear in Table VI provides a Roman numeral I.  Plotting these values for the left ear in Table VI also provides a Roman numeral I.  As previously discussed, Table VII provides for a non-compensable rating where both ears are assigned a Roman numeral I.

Based on this evidence, the Board finds that the record does not meet the criteria for a compensable rating at any point during the appeal period.  While the Board has taken note of the Veteran's description of difficulty hearing, particularly high pitched voices or noises, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the designations assigned to the results of audiometric and speech discrimination tests.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  These examinations are consistent with each other and both yield a result for which VA regulations provide a 0 percent, non-compensable disability rating.

Special rules govern the evaluation of hearing loss when hearing loss is exhibited by pure tone thresholds of at least 55 decibels measured at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, or when hearing loss is exhibited by pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  However, the Veteran's hearing loss does not follow either of these patterns.  Therefore, compensation cannot be established using them.  Id.

Consequently, the Board finds that the evidence of record does not warrant a compensable rating at any point during the appeal period.  In reaching this conclusion, the Board has considered the benefit of the doubt.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left ankle disability is granted.

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


